Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14 & 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri (US 2016/0154017) in view of Ruetschle (US 5,277,689).
With respect to claim 1, 10, 13, 14 & 15, Oguri discloses a system for gripping a cylindrical object, the system comprising:
upstanding walls 40, e.g. housing;
a plurality of gripping arms 51a, 51b provided to a housing, a plurality of gripping arms arranged in pairs with one gripping arm on an opposite side of a centerline plane from another gripping arm; and
a driving wedge 70 (either embodiment disclose in FIGS. 6A, 10A or 10B)  mounted in a housing and configured such that movement of a driving wedge moves each pair of gripping arms towards or away from each other such that a pair of gripping arms remains equidistant from a centerline plane.
Oguri discloses symmetrical L-shaped support sections provide a housing-like structure. Oguri does not explicitly disclose a housing.
Ruetschle discloses-
housing 18;
a plurality of gripping arms 14, 15 provided to a housing 18, a plurality of gripping arms arranged in pairs with one gripping arm on an opposite side of a centerline plane from another gripping arm; and
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oguri to include a housing, as taught by Ruetschle, wherein the force of 
With respect to claim 2, Oguri discloses that each gripping arm 51a, 51b is biased (FIGS. 7A, 7B: indicated generally as 54, 54) toward a centerline plane, e.g. gripping state, and a driving wedge is configured to move each pair of gripping arms away from the centerline plane.
With respect to claims 4, 11 & 12, Oguri discloses that each gripping arm comprises a driven surface (the vertically oriented surface engaging with wedge 70 in FIGS. 7A, 7B) and a driving wedge comprises a driving surface configured to match with a driven surface to move a gripping arm.
With respect to claims 5, 6 & 7, Oguri discloses that each gripping arm comprises: 
a connecting portion (indicated generally as portion providing aperture for shaft 53) having a first end and a second end opposite a first end; 
a gripping portion 52a, 52b positioned at a first end; and 
a driven surface positioned at a second end.
With respect to claim 8, Oguri discloses does not disclose a driving angle that is between 5 and 25 degrees. Ruetschle discloses a driving angle of “less than 15 degree and preferably less than ten degrees”, an angle between 5 and 25 degrees. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of a driving angle between 5 and 25 degrees, as taught by Ruetschle, wherein the force of the spring does not relax and the holding force of the gripper does not decrease or completely disappear.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri in view of Ruetschle and further in view of Lindberg (US 9,732,568).
Oguri does not disclose that each gripping arm is biased away from a centerline plane and a driving wedge is configured to move each gripping arm toward a centerline plane. Lindberg discloses that each gripping arm is biased away from a centerline plane via spring-shears 14 (FIG. 4a) and a driving wedge is configured to move each gripping arm 3, 4 toward a centerline plane. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Oguri to include that each gripping arm is biased away from a centerline plane and a driving wedge is configured to move each gripping arm toward a centerline plane, as taught by Lindberg, thereby improving on precision “when the drill string component is to be connected to the drill string because of length and weight of the drill string in combination with holding at only one end of the drill string component.”
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652